On Rehearing.
The motion for rehearing is denied. I am convinced from the record on the construction and application of Sec. “6” of these insurance contracts on the “Declaratory Judgement Act” all defendants are interested in like fashion, the issue is inseparable. The Supreme Court of the State having held that the “authority” is a distinct entity, I did not consider the citizenship of the plaintiff, but did say that this court is not bound by the State Court conclusion, but great weight should be given to such holding; I did however have in mind the fact that the United States court must determine its own jurisdiction, for itself, and that if perchance I should be in error on the question of inseparable controversy, I did hold in United States et al. v. Clallam County, Washington, D. C., 1922, 283 F. 645, that the United States Spruce Production Corporation organized under the laws of the State of Washington, under powers conferred by The Congress, not engaged in commercial business, that its railroad and other properties, not subject to taxation by the State, since it is an agency or aim of the United States and that the corporation as an entity did not function in the sense of freedom of action or power of control. This case was affirmed by the Supreme Court of the United States, 263 U.S. 341, at page 345, 44 S.Ct. 121, at page 122, 68 L.Ed. 328, Justice Holmes for the court said “ * * * not only the agent was created but all the agent’s property was acquired and used, for the sole purpose of producing a weapon for the war. This is not like the case of a corporation having its own purposes as well as those of the United States and interested in profit on its own account.” The Supreme Court following the Clallam County case could well say that the “authority” is an arm of the State, functioning in the State’s behalf, not having its own purpose, and interest in profit on its own account, and thus there is not diversity of citizenship, and dismissed the case.